                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TONY JAMES LEFLORE,                          )
                                             )
               Petitioner,                   )
                                             )
       v.                                    )     Civil Action No. 2:17cv393-AKK
                                             )                  (WO)
UNITED STATES OF AMERICA,                    )
                                             )
               Respondent.                   )

                                            ORDER

       Before the court (Doc. # 43) is Petitioner Tony James Leflore’s pro se motion for leave to

file an interlocutory appeal from the Magistrate Judge’s January 14, 2019 denial (Doc. # 41) of

Petitioner’s “Motion to Correct Clear Error or Prevent a Manifest Injustice” (Doc. # 40), in which

Petitioner maintained this court erred by failing to construe his “Motion to Compel” (Doc. # 36)

and “Motion to Rehear” (Doc. # 38) as motions for partial summary judgment in this § 2255 action.

The challenged order (Doc. # 41) involves no controlling issue of law on which there is substantial

ground for difference of opinion, and an immediate appeal would not materially advance the

ultimate termination of the litigation. See 28 U.S.C. § 1292(b).

       Accordingly, it is ORDERED that the motion for leave to file an interlocutory appeal (Doc.

# 43) is DENIED.

       DONE this 8th day of February, 2019.



                                /s/ Abdul K. Kallon
                              ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE
